                                                      1 Mark H Hutchings, Esq.
                                                        Nevada Bar No. 12783
                                                      2 Alexander M. P. Perry, Esq.
                                                        Nevada Bar No. 14749
                                                      3 HUTCHINGS LAW GROUP, LLC
                                                        552 E. Charleston Blvd.
                                                      4 Las Vegas, Nevada 89104
                                                        Telephone: (702) 660-7700
                                                      5 Facsimile: (702) 552-5202
                                                        MHutchings@HutchingsLawGroup.com
                                                      6 APerry@HutchingsLawGroup.com

                                                      7 Attorneys for plaintiff Steven V. Kozmary, M.D., LLC d/b/a
                                                        Cleveland Back and Pain Management Center
                                                      8

                                                      9                               UNITED STATES DISTRICT COURT
                                                     10                                      DISTRICT OF NEVADA
HUTCHINGS LAW GROUP, LLC




                                                     11 STEVEN V. KOZMARY, M.D., LLC, d/b/a
                                                        CLEVELAND            BACK      AND        PAIN      Case No. 2:19-cv-01819-JCM-EJY
                                                     12 MANAGEMENT CENTER, a Nevada limited
                                                        liability company,                                  JOINT STIPULATION TO TRANSFER
                           552 E. CHARLESTON BLVD.




                                                     13                                                     VENUE; [PROPOSED] ORDER
                              LAS VEGAS, NV 89104




                                                                       Plaintiff,
                                                     14
                                                                 v.
                                                     15
                                                        MEDICAL MUTUAL OF OHIO, a foreign non-
                                                     16 profit corporation; DOES 1-10, business entities,
                                                        forms unknown; DOES 11-20, individuals; and
                                                     17 DOES 21-30, inclusive,

                                                     18                Defendants.
                                                     19

                                                     20
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28


                                                                          JOINT STIPULATION TO TRANSFER VENUE; [PROPOSED] ORDER
                                                      1          Plaintiff Steven V. Kozmary, M.D., LLC and defendant Medical Mutual of Ohio (collectively,

                                                      2 the “Parties”), by and through their undersigned counsel of record, hereby file this Joint Stipulation to

                                                      3 Transfer Venue for the purposes of effectuating transfer of this action to the U.S. District Court for the

                                                      4 Northern District of Ohio.

                                                      5          The Parties agree that this stipulation shall in no way be considered an admission by Medical Mutual

                                                      6 of Ohio that any state or Federal court in Nevada has personal jurisdiction over Medical Mutual of Ohio.

                                                      7 The Parties further agree that this stipulation cannot and shall not be used as evidence in an attempt to seek

                                                      8 the exercise of personal jurisdiction over Medical Mutual of Ohio in the state or Federal courts of Nevada

                                                      9 at any point in the future. Medical Mutual of Ohio reserves any and all future right to challenge any
                                                     10 attempted exercise of personal jurisdiction by any state or Federal court in Nevada. This stipulation is
HUTCHINGS LAW GROUP, LLC




                                                     11 intended by the Parties exclusively to allow the transfer of this action to the U.S. District Court for the

                                                     12 Northern District of Ohio, where personal jurisdiction and venue are proper.
                           552 E. CHARLESTON BLVD.




                                                     13                                               STIPULATION
                              LAS VEGAS, NV 89104




                                                     14          WHEREAS, the Complaint in this matter was filed on September 9, 2019 in the Nevada Eighth

                                                     15 Judicial District Court, Case No. A-19-801552-C.

                                                     16          WHEREAS, the instant matter was removed to the U.S. District Court for the District of Nevada

                                                     17 on October 17, 2019.

                                                     18          WHEREAS, the instant matter could have been filed in the U.S. District Court for the Northern

                                                     19 District of Ohio, as defendant Medical Mutual of Ohio is headquartered in or resides in the State of

                                                     20 Ohio, County of Cuyahoga.
                                                     21          NOW, THEREFORE, plaintiff Steven V. Kozmary, M.D., LLC and defendant Medical Mutual

                                                     22 of Ohio, by and through their undersigned counsel of record, stipulate and agree as follows:

                                                     23          1.      This matter shall be transferred from the U.S. District Court for the District of Nevada

                                                     24                  to the U.S. District Court for the Northern District of Ohio, for the convenience of the

                                                     25                  Parties and witnesses and in the interest of justice, and with the consent of all Parties,

                                                     26                  pursuant to 28 U.S.C. § 1404(a);
                                                     27          2.      The Parties shall bear their own attorneys’ fees and costs incurred in relation to the

                                                     28                  transfer of venue contemplated hereby; and

                                                                                                      1
                                                                            JOINT STIPULATION TO TRANSFER VENUE; [PROPOSED] ORDER
                                                      1          3.       The Clerk for the United States District Court for the District of Nevada shall forward

                                                      2                   all filings in this action to the Clerk for the United States District Court for the Northern

                                                      3                   District of Ohio.

                                                      4          IT IS SO STIPULATED.

                                                      5 Dated: November 26, 2019                                  HUTCHINGS LAW GROUP, LLC

                                                      6
                                                                                                              By:
                                                      7                                                          Mark H. Hutchings, Esq.
                                                                                                                 Alexander M. P. Perry, Esq.
                                                      8                                                          552 E. Charleston Blvd.
                                                                                                                 Las Vegas, NV 89104
                                                      9                                                          Telephone: (702) 660-7700
                                                                                                                 Attorneys for plaintiff
                                                     10                                                          Steven V. Kozmary, M.D., LLC d/b/a
                                                                                                                 Cleveland Back and Pain Management Center
HUTCHINGS LAW GROUP, LLC




                                                     11

                                                     12 Dated:        November 26         , 2019                  FRANTZ WARD LLP
                           552 E. CHARLESTON BLVD.




                                                     13
                              LAS VEGAS, NV 89104




                                                                                                                   /s/ Gregory R. Farkas
                                                                                                              By:
                                                     14                                                          Michael E. Smith, Esq.
                                                                                                                 Gregory R. Farkas, Esq.
                                                     15                                                          200 Public Square
                                                                                                                 Cleveland, OH 44114
                                                     16                                                          (216) 515-1660
                                                                                                                 Attorneys pro hac vice for defendant
                                                     17                                                          Medical Mutual of Ohio
                                                     18

                                                     19 Dated:        November 26         , 2019                  MAUPIN, COX & LEGOY

                                                     20
                                                                                                              By: /s/ Rick R. Hsu
                                                     21                                                          Rick R. Hsu, Esq.
                                                                                                                 PO Box 30000
                                                     22                                                          Reno, NV 89520
                                                                                                                 (775) 827-2000
                                                     23                                                          Attorneys pro hac vice for defendant
                                                                                                                 Medical Mutual of Ohio
                                                     24

                                                     25          IT IS SO ORDERED.

                                                     26
                                                     27                                                           Hon. Elayna J. Youchah
                                                                                                                  U.S. DISTRICT MAGISTRATE JUDGE
                                                     28
                                                                                                                  Dated: November 27, 2019
                                                                                                       2
                                                                             JOINT STIPULATION TO TRANSFER VENUE; [PROPOSED] ORDER
